COURT OF APPEALS OF VIRGINIA


Present:      Judges Baker, Elder and Fitzpatrick


SUSAN B. EARLY
                                            MEMORANDUM OPINION *
v.             Record No. 2038-95-4              PER CURIAM
                                                APRIL 9, 1996
M. THOMPSON EARLY, JR.


                 FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                         M. Langhorne Keith, Judge

               (Edward J. Walinsky; Marcia F. Ruff; Shoun &
               Bach, P.C., on briefs), for appellant.

               (Ronald D. Jacobs; Jay M. Eisenberg; Weinberg &
               Jacobs, on brief), for appellee.



        Susan B. Early (wife) appeals the decision of the circuit

court on her Rule to Show Cause.      Wife contends that the trial

court erred in interpreting the amended Voluntary Separation and

Property Settlement Agreement (Agreement) signed by wife and M.

Thompson Early, Jr., (husband), which was incorporated into their

divorce decree.      Specifically, wife contends that the trial court

erroneously modified the parties' Agreement; incorrectly assessed

the dental reimbursements for which husband was responsible;

granted relief that was not requested, by requiring wife to seek

reimbursements within a "reasonable" time; and abused its

discretion by awarding wife an insufficient amount of attorney's

fees.       Upon reviewing the record and briefs of the parties, we


        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
conclude that this appeal is without merit.     Accordingly, we

summarily affirm the decision of the trial court.     Rule 5A:27.

                        Modification of Agreement

     Wife contends that the trial court impermissibly added terms

to the parties' Agreement.     We disagree.   We note that "on appeal

if all the evidence which is necessary to construe a contract was

presented to the trial court and is before the reviewing court,

the meaning and effect of the contract is a question of law which

can readily be ascertained by this court."      Fry v. Schwarting, 4
Va. App. 173, 180, 355 S.E.2d 342, 346 (1987).

     Under the Agreement, husband was responsible for wife's

"medical expenses." 1    While the evidence established that wife
     1
         The parties' Agreement stated, in pertinent part:

           A. The Husband shall be responsible for all
           of the medical, hospitalization, and dental
           expenses incurred by the wife during her life
           . . . . The Husband shall have the right and
           option to procure such reasonable health and
           dental insurance as he shall select for the
           Wife in order to, in part, satisfy this
           obligation.

If wife was able to obtain less expensive insurance coverage, she
was required to do so and "husband's obligation herein shall be
reduced to the payment of the cost of such insurance coverage
plus those portions of the Wife's medical, hospitalization and/or
dental expenses not covered by such insurance." The parties
amended their agreement to add the following provision:

           Payment by husband of the medical,
           hospitalization, and dental expenses incurred
           by the wife which are not covered by
           insurance shall be effected within 30 days
           following receipt by husband of a statement
           or invoice as to same. The wife, upon
           receipt by her of reimbursement for covered
           medical, hospitalization, and dental expenses


                                    2
needed corrective lenses, wife's eye doctor testified that there

was no reason "why she requires contact lenses as opposed to any

other kind of lens."   The trial court determined that, while wife

was entitled to reimbursement for eye examinations and eye

glasses, she had failed to prove that costs associated with her

contact lenses were medical, rather than cosmetic, expenses.     By

doing so, the trial court did not impermissibly add a new

standard of medical necessity to the parties' Agreement.

Instead, the trial court interpreted the existing language of the

parties' Agreement and concluded that wife's contact lenses were

not a medical expense.   We find no error in the trial court's

ruling.
     Similarly, we do not find that the trial court imposed

additional duties on wife when it determined that wife's actions

prohibited husband from exercising his option to obtain insurance

coverage for her dental expenses.    Under their Agreement, each

party agreed that
          he or she will, at all times in the future,
          upon the reasonable request and at the
          expense of the other, execute and deliver to
          the other all additional and further
          assurances of any nature which may be

          from the insurance carrier as to expenses
          paid by husband, shall forward said
          reimbursement check to the husband within 30
          days following her receipt of same. The wife
          shall provide the husband annually with a
          copy of the wife's health insurance policy,
          coverage options and premium cost.




                                 3
             necessary or desirable to fully consummate
             and carry out the intent of this Agreement.


Although husband sought to provide coverage in February 1992,

wife took no steps to complete the dental insurance forms

necessary for husband to obtain the insurance coverage and did

not inform husband until November 1993 of the reasons she found

the proposed coverage unacceptable.     Wife had an affirmative

obligation under the Agreement to respond to husband's attempt to

obtain insurance coverage.    Therefore, the trial court did not

impose an additional duty on wife or otherwise modify the

parties' Agreement.

                          Alleged Admissions

     Husband's settlement offer to pay certain dental and eye

care expenses did not translate into an admission of what was due

under the terms of the agreement.      Therefore, wife's reliance on

Massie v. Firmstone, 134 Va. 450, 114 S.E. 652 (1922), is

misplaced.

     The trial court was entitled to determine whether wife's

actions mitigated husband's obligations to cover her dental

expenses.    We cannot say the trial court's decision that husband

pay the co-payments wife would have received under the plan was

error.
                           Relief Requested

     The Rule to Show Cause forced the trial court to consider

what constituted compliance under the parties' Agreement.

Husband repeatedly asked the court to provide guidance so that


                                   4
the parties could function under the Agreement.      While Code

§ 20-109 prohibits the entry of any decree or order except in

accordance with the parties' Agreement,
          Code § 20-109 only restricts the action a
          trial court may take where the parties have
          agreed upon a matter. Code § 20-109 does not
          prohibit a trial court from ordering a course
          of action upon a matter that the parties do
          not address in their property settlement
          agreement, provided the court is not
          otherwise precluded from doing so and the
          course of action is appropriate.


Sanford v. Sanford, 19 Va. App. 241, 250, 450 S.E.2d 185, 191

(1994).   Moreover, courts of equity may impose time restrictions

not otherwise applicable under the terms of an agreement when

"'it necessarily follows from the conduct of the parties or the

nature and circumstances of the agreement.'"       Wood v. Wood, 216
Va. 922, 924, 224 S.E.2d 159, 161 (1976) (citation omitted).          Cf.

Dziarnowski v. Dziarnowski, 14 Va. App. 758, 418 S.E.2d 724

(1992).

     We agree with the trial court's conclusion that the

Agreement was "silent as to the timing of [wife's] requests for

medical expense reimbursement."    The trial court's decision

conformed with the relief sought by husband and was necessitated

by the issues and the course of the parties' dealings.
                          Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       Graves v. Graves, 4 Va. App.
5
326, 333, 357 S.E.2d 554, 558 (1987).   The key to a proper award

of counsel fees is reasonableness under all the circumstances.

McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).

     The trial court found that wife was not entitled to all

costs she sought.   Both parties admitted that the attorney's fees

expended were disproportionate to the costs at issue.   Based on

the number of issues involved and the respective abilities of the

parties to pay, we cannot say that the award was unreasonable or

that the trial judge abused his discretion in making the award.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                 6